Title: Military Establishment, [5 January] 1793
From: Madison, James
To: 


[5 January 1793]

   
   On 20 December 1792 Steele introduced a resolution to reduce the military establishment and to repeal the relevant sections of “An Act for making further and more effectual provision for the protection of the frontiers of the United States” of 1792, which JM had reported from committee during the first session. Steele’s resolution was taken up in Committee of the Whole on 2 January 1793 (Annals of CongressDebates and Proceedings in the Congress of
          the United States, 1789–1824 (42 vols.; Washington, 1834–56)., 2d Cong., 2d sess., 750, 773).


Mr. Madison said the present discussion involved a revival of the question agitated the last session, whether the militia or regular troops were to be preferred in carrying on the Indian war? It is said that this is not the time to reduce the military force of the country—that the President is invested with the power of reducing the army—that while important negociations are pending, it will be attended with inauspicious effects to lessen the impressions of our power on the mind of the Indians. These considerations, he acknowledged to be weighty—but if the force of the country can be continued on as respectable a footing as at present, and at the same time the expence greatly diminished, the government would be inexcusable not to do it. It is supposed that this may be done in perfect consistency with impressing the enemy with the fullest impression of our power. He suggested therefore the eligibility of compleating the effective force by the addition of volunteer militia—to organize compleatly the regular troops already raised—and to restrict them to the number that they at present consist of. To reduce this idea to effect, he suggested to the gentleman from North-Carolina a modification of his motion, by an amendment in conformity to these ideas.
